Citation Nr: 1101990	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-49 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a compensable evaluation for left orchitis, 
residuals of mumps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) located in 
Indianapolis, Indiana that denied the Veteran's claim for a 
compensable evaluation for left orchitis, residuals of mumps 
(hereinafter "left orchitis").  An April 2009 RO decision 
continued the noncompensable rating.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left orchitis is manifested by atrophy of the left 
testis; it is not manifested by symptoms of urinary difficulties, 
renal dysfunction, or infection, and it has not required long-
term therapy, drainage, hospitalizations, or intermittent or 
continuous intensive management.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left 
orchitis are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7523 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation 
for left orchitis, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated August 2008 and January 
2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) 
(2010).  The letters informed the Veteran of what information or 
evidence was needed to support his claim, what types of evidence 
the Veteran was responsible for obtaining and submitting to VA, 
and which evidence VA would obtain.  Both letters preceded an 
April 2009 rating decision and an October 2009 Statement of the 
Case (SOC).  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding, relevant records relating to his 
claim.  Therefore, the Board finds that the record contains 
sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

In August 2009 and November 2009, the Veteran was provided with 
VA examinations relating to his left orchitis.  The Board notes 
that there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
disability since the last VA examinations.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the August 2009 and November 2009 VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran and provided the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria.  As such, the Board finds the 
examination reports are adequate upon which to base a decision on 
the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  

However, staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In reaching this conclusion, the Court observed that 
when a claim for an increased rating was granted, the effective 
date assigned may be up to one (1) year prior to the date that 
the application for increase was received if it was factually 
ascertainable that an increase in disability had occurred within 
that time frame.  In this case, however, an increase in 
disability one (1) year prior to the date of the Veteran's claims 
is not factually ascertainable in this case (one year prior to 
April 21, 2004).

The Veteran's left orchitis is currently assigned a 
noncompensable rating under Diagnostic Code 7525, effective 
September 7, 1978.  See 38 C.F.R. § 4.115a, 4.115b (Diagnostic 
Code 7525) (2010).  In July 2008, the Veteran filed a claim for 
an increased rating.

Diagnostic Code 7523, testis, complete atrophy, provides a 
noncompensable rating for complete atrophy of one testis, and a 
20 percent rating for complete atrophy of both testes (and both 
ratings include footnotes to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 
4.115b (2010).

Diagnostic Code 7524, testis, removal, provides a noncompensable 
rating for removal of one testis, and a 30 percent rating for 
removal of both testes (and both ratings include footnotes to 
review for entitlement to special monthly compensation under 
38 C.F.R. § 3.350).  38 C.F.R. § 4.115b (2010).

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated 
as a urinary tract infection under 38 C.F.R. § 4.115a, which 
rating criteria provide a 10 percent rating for long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management.  A 30 percent rating is 
provided for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times/year), 
and/or requiring continuous intensive management.  38 C.F.R. § 
4.115a (2010).  

VA treatment records dated from May 2004 to March 2009 reflect no 
complaints of any problems with the Veteran's left testis, and no 
diagnosis of orchitis is shown.  In fact, VA treatment records 
dated May 2004, April 2006, and June 2007 all reflect that the 
Veteran's left testis was normal on examination.  

An August 2009 VA examination report reflects the Veteran denied 
experiencing any difficulties or pain with urination (except that 
due to having a retracted penis, he must sit to void), he 
reported that his urine stream was normal, he denied experiencing 
any urine leakage, recurrent urinary tract infections, kidney 
pain, bladder stones, inflammation of the kidneys, history of 
tumors, requiring catheterization, requiring dilations, requiring 
any drainage procedures, diet maintenance, taking any 
medications, or receiving any treatment, surgical or nonsurgical, 
in the past year.  The examiner noted that physical examination 
revealed that left testicular atrophy was present, and that the 
Veteran's left testis was small, soft, and nontender.  A 
diagnosis was recorded of left testicle orchitis, residual of 
mumps.  It was also noted that the Veteran had underwent surgery 
involving his right testicle in 1996 and 2001, and that his right 
testicle was absent (as a result, see private treatment records 
dated October 1996 and August 2001).  

A November 2009 VA examination report reflects the Veteran denied 
experiencing any difficulties or pain with urination, he reported 
that his urine stream was normal, he denied experiencing any 
urine leakage, recurrent urinary tract infections, kidney pain, 
bladder stones, inflammation of the kidneys, history of tumors, 
requiring catheterization, requiring dilations, requiring any 
drainage procedures, diet maintenance, taking any medications, or 
receiving any treatment, surgical or nonsurgical, in the past 
year.  The examiner noted that physical examination revealed that 
left testicular atrophy was present, and that the Veteran's left 
testis was small and soft, and that it measured 2.4 by 2.7 
centimeters.  The examiner also noted that the Veteran had 
undergone surgery in 1996 and 2001 (involving his right 
testis/scrotum, see private treatment records dated October 1996 
and August 2001), and that his right testicle was absent.  A 
diagnosis of orchitis status post scrotal surgeries x 3 secondary 
to mumps with residual erectile dysfunction was recorded (albeit 
the Board notes that the Veteran underwent surgeries relating to 
a hernia around his right testis/scrotum, and the right testis is 
not service-connected).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010). 

When assigning a code by analogy, VA must choose a code which 
closely relates to the disease or injury-one in which "not only 
the functions affected [are analogous], but the anatomical 
localization and symptomatology are closely analogous."  38 
C.F.R. § 4.20 (1995); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
VA must provide adequate reasons and bases for its choice of an 
analogous code.  See Arnesen v. Brown, 8 Vet. App. 432 (1995).

As noted above, the Veteran's left orchitis is currently assigned 
a noncompensable rating under Diagnostic Code 7525, chronic 
epididymo-orchitis (rated as a urinary tract infection under 38 
C.F.R. § 4.115a).  While the Board acknowledges that the rating 
criteria for a urinary tract infection provide a minimum, 10 
percent rating, at the same time, the Board notes that the 
Veteran's left orchitis is not manifested by any of the symptoms 
listed in the 10 percent rating criteria (or the 30 percent 
criteria), i.e., his left orchitis is not manifested by symptoms 
of long-term drug therapy, 1-2 hospitalizations per year, and/or 
requiring intermittent intensive management.  As noted above, 
Diagnostic Codes 7523 and 7524 provide the rating criteria 
specifically regarding disabilities involving the testes.  
Specifically, Diagnostic Code 7523 provides the rating criteria 
for atrophy of one or both testes, and Diagnostic Code 7524 
provides the rating criteria for removal of one or both testes.  
As noted above, the Veteran's left testis was not removed 
(although the Board acknowledges that his right testis was 
removed, which is not service-connected).  Also, as noted above, 
atrophy of the left testis was shown on VA examination in both 
August 2009 and November 2009 - in fact, the Board notes that 
such atrophy was the only symptom of the Veteran's left orchitis 
noted on either examination report, and none of the VA treatment 
records reflect any other symptomatology was recorded from May 
2004 through March 2009 (except for erectile 
dysfunction/impotence, discussed below).  Therefore, the Board 
finds that rating the Veteran's left orchitis by analogy under 
Diagnostic Code 7523, relating to atrophy of the testis, is most 
appropriate.  Also, as noted above, Diagnostic Code 7523 includes 
footnotes noting that a separate rating may be assigned for 
special monthly compensation (if appropriate), and the Board 
acknowledges that erectile dysfunction/impotence was noted in 
both VA examination reports and that, based thereon, the Veteran 
was recently granted special monthly compensation based on loss 
of use of a creative organ (claimed as secondary to his service-
connected left orchitis) by way of a May 2010 rating decision.

In light of the above, the Board finds that the preponderance of 
the evidence is against granting a compensable evaluation for the 
Veteran's left orchitis.  As discussed above, there is no 
diagnostic code providing a compensable rating for the Veteran's 
left orchitis symptomatology (except for the special monthly 
compensation based thereon).  In making this determination, the 
Board has considered the Veteran's subjective reports of 
experiencing pain in his scrotum in statements submitted in 
support of his claim.  See Statement, February 2009.  The Board 
notes, however, that the Veteran specifically denied experiencing 
any pain on examination in August 2009 or November 2009, and none 
of the VA treatment records dated from May 2004 to present, 
encompassing the entire period on appeal, reflect any complaints 
of pain or any symptoms and, therefore, the Board finds the 
Veteran's reported pain as described in statements submitted in 
support of his claim to be not credible, particularly in light of 
his inconsistent statements made on VA examination twice.  In any 
event, while the Board is sympathetic to the Veteran's condition, 
the Board finds that a compensable rating is not provided for his 
left orchitis, as his only relevant symptom shown in the medical 
evidence of record, atrophy of one testis, is squarely 
contemplated by Diagnostic Code 7523, which provides a 
noncompensable rating.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected disability is inadequate.  As noted above, the rating 
schedule squarely describes the Veteran's left orchitis 
disability level and symptomatology, as there is a diagnostic 
code (7523) that relates specifically to the only symptom shown 
on examination, namely, atrophy of a testis.

In short, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against granting 
a compensable evaluation for the Veteran's left orchitis.  
Assignment of staged ratings is not for application.


ORDER

Entitlement to a compensable evaluation for left orchitis, 
residuals of mumps, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


